El Juez Asociad» Señob De Jesús
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce el apelante instituyó esta acción en reclamación de un alegado derecho de homestead. Los demandados excepcionaron la demanda por insuficiencia de hechos y a la vez la contestaron controvirtiendo sus alega-ciones esenciales. Al llamarse a la vista del juicio oral, las partes estipularon con la aprobación de la corte someter la cuestión de falta de jurisdicción por no haberse cancelado por el demandante los sellos correspondientes de rentas internas, y estipularon también someter la excepción previa de falta de causa de acción. Oídas las partes por los alegatos escritos que presentaron, con fecha 6 de septiembre último la corte inferior dictó sentencia desestimando la demanda por falta de jurisdicción sobre la materia.
Apeló el demandante y los demandados solicitan ahora se desestime el recurso por frívolo.
 Se alega en la demanda que el demandante es mayor de edad, jefe de familia y vecino de Yauco; que los demandados son dueños en común proindiviso de una finca rústica que se describe, radicada en el término municipal de G-uánica; que de dicha, finca los demandados arrendaron al demandante un solar de 250 pies cuadrados por el canon de $1.50 mensuales para que el demandante construyera sobre el mismo su casa de vivienda; que construyó dicha casa que ha venido ocupando con su familia desde el mes de abril de 1938; que en el mes de febrero de 1939 los aquí demandados demandaron al ahora demandante en desahucio por falta de pago, habiendo recaído sentencia firme declarando con lugar *952la demanda; que la casa en cuestión constituye su hogar se-guro y que los demandados lo amenazaron con obtener y ha-cer ejecutar una orden de lanzamiento, sin pagarle previa-mente la cantidad de $500, valor del hogar seguro. Termina la demanda con súplica de una sentencia que ordene a los demandados a reconocer a favor del demandante un derecho de homestead sobre la casa en cuestión o que se le satisfaga la cantidad de $500, con los demás pronunciamientos del caso, y mientras tanto se le permita permanecer en la finca a vir-tud de dicho derecho de homestead.
El demandante apelante basa su contención en haberse omitido de la sección primera de la Ley de Homesteaíd de 1936 (Ley núm. 87, pág. 461), un “disponiéndose” que apa-recía en la sección primera de la Ley de Homestead de 1903 (Comp. 1911, sec. 1000), la cual literalmente dice:
“Todo jefe de familia, que tenga familia, tendrá derecho a una finca de homestead, hasta el valor dé quinientos dollars ($500) en una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le pertenezca o que posea legalme'nte, en virtud de arrendamiento o en otra forma, y estuviere ocupado por él o ella como su residencia; y dicho homestead y todo derecho o título sobre el mismo estará exento de embargo, sentencia, exacción o ejecución, ex-cepción hecha de las contribuciones que adeudare, el valor de la venta (compra) de dicha propiedad o la responsabilidad incurrida por me-joras que se hicieren en la misma, y excepción hecha también de lo que más adelante se establece; Disponiéndose, que en caso de arren-damiento u otro contrato análogo nada de lo contenido en esta ley se interpretará en el sentido de que se prohiba al dueño o propietario de dicha e’staneia, plantación o predio de terreno, y de los edificios con-tenidos en el mismo, entrar de nuevo en posesión de dicha propiedad de acuerdo con lo estipulado en dicho contrato de arrendamiento o convenio, al faltarse' al cumplimiento de las condiciones del mismo.”
Como la sección transcrita permitía la constitución del hogar seguro sobre “una estancia, plantación o predio de terreno y en los edificios contenidos en el mismo, que le per-tenezca o que posea legalmente, en virtud de arrendamiento o en otra forma,” el disponiéndose en cuestión tenía por *953objeto aclarar que contra el arrendador o dueño del terreno, plantación, etc., el arrendatario no podía alegar el derecho de homestead, pudiendo el arrendador “entrar de nuevo en posesión de dicha propiedad de acuerdo con lo estipulado en dicho contrato de arrendamiento o convenio, al faltarse al cumplimiento de las condiciones del mismo.” De ese modo armonizó el legislador la Ley de Homestead de 1903 con el artículo 1451 del Código Civil (ed. 1930), que establece como una de las obligaciones del arrendatario, devolver la pro-piedad al concluir el arrendamiento tal como la recibió, salvo lo que hubiese perecido o se hubiera menoscabado por el tiempo o por causa inevitable.
La sección primera de la Ley (núm.,86) de 1936 (Leyes de 1936, (1) pág. 461) que regía al tiempo de celebrarse el contrato de arrendamiento y también en la fecha en que alega el apelante haber constituido su hogar seguro, dice así:
“Sección 1. — Toda persona que sea jefe de familia tendrá dere-cho a poseer y disfrutar, en concepto de hogar seguro (homestead) una finca cuyo valor no ezeeda de quinientos (500) dólares consis-tente en un predio de terreno y los edificios enclavados en el mismo, de cualquier estancia, plantación o predio de terreno, que le perte-nezca o posea legalmente, y estuviere ocupada por ella o por su fami-lia como su residencia. Este derecho de homestead és irrenunciable; y cualquier pacto en contrario se declara nulo.”
El precepto legal últimamente transcrito ninguna refe-rencia contiene a la posibilidad de constituir un derecho de homestead sobre una estancia o terreno poseído a virtud de arrendamiento. Por consiguiente, el disponiéndose de la ley anterior resulta superfluo e inútil en la actual, y su omisión por el legislador en manera alguna puede afectar el alcance e interpretación de la vigente ley. La relación jurídica entre demandante y demandados está regulada por las estipulacio-nes del contrato, que tiene fuerza de ley entre las partes, y en lo no provisto, por los preceptos del Código Civil que re-gulan el contrato de arrendamiento. Habiendo terminado el contrato a virtud de sentencia firme de desahucio, el artículo *9541451 del Código Civil, supra, obliga al apelante arrendatario a devolver a los arrendadores el solar arrendado en la forma en que lo recibió.
Es igualmente manifiesta la falta de jurisdicción de la corte sentenciadora para conocer de este caso. Siendo $500' el valor que la ley asigna al derecho de homestead, la jurisdicción del pleito para reclamarlo compete a las cortes municipales. Véanse, entre otros, los casos de Arroyo Rivera v. Corte, 38 D.P.R. 10, 12; Ducheny v. Corte, 38 D.P.R. 14; Petterson v. Contreras, 42 D.P.R. 492, y Gonzáles v. Corte Municipal, 54 D.P.R. 18, 936, citados en el alegato de los apelados. Es por vía de excepción y como un incidente del pleito principal que las cortes de distrito tienen jurisdicción para conocer de reclamaciones de homestead, y además en aquellos casos que taxativamente enumera la ley, a saber: cuando la reclamación se bace en la forma prevista en la sección 5 de la vigente Ley de Homestead en relación con una venta por virtud de sentencia o ejecución de una finca rústica o urbana decretada por una corte de distrito, y en los casos, de divorcio en que exista un derecho de homestead. Sección 3 de la Ley de Homestead de 1936.

Por las razones expuestas, procede desestimar el recurso por frívolo.

Los Jueces Presidente Sr. Del Toro y Asociado Sr. Hut-chison están conformes con el resultado.*